EXHIBIT 10.48

 

PATENT SECURITY AGREEMENT

 

THIS PATENT SECURITY AGREEMENT (this “Agreement”), dated as of July 22, 2005, is
made between Ciphergen Biosystems, Inc., a Delaware corporation (“Grantor”), and
Quest Diagnostics Incorporated, a Delaware corporation (“Secured Party”).

 

Grantor and Secured Party hereby agree as follows:

 


SECTION 1            DEFINITIONS; INTERPRETATION.


 


(A)           TERMS DEFINED IN CREDIT AGREEMENT.  ALL CAPITALIZED TERMS USED IN
THIS AGREEMENT AND NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE MEANINGS ASSIGNED
TO THEM IN THE CREDIT AGREEMENT OR THE STRATEGIC ALLIANCE AGREEMENT, AS
APPLICABLE.


 


(B)           CERTAIN DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE FOLLOWING
TERMS SHALL HAVE THE FOLLOWING MEANINGS:


 

“Collateral” has the meaning set forth in Section 2.

 

“Credit Agreement” means that certain Credit Agreement dated as of the date
hereof between Grantor, as borrower, and Secured Party, as lender, as amended,
modified, renewed, extended or replaced from time to time.

 

“Documents” means this Agreement, the Credit Agreement, the Notes, and all other
certificates, documents, agreements and instruments delivered to Secured Party
under the Credit Agreement.

 

“Event of Default” has the meaning set forth in Section 9.

 

“Lien” means any mortgage, deed of trust, pledge, security interest, assignment,
deposit arrangement, charge or encumbrance, lien, or other type of preferential
arrangement.

 

“Notes” means those certain promissory notes entered into from time to time by
Grantor, as maker, in favor of Secured Party, as payee, under and in accordance
with the terms of the Credit Agreement, each as amended, modified, renewed,
extended or replaced from time to time.

 

“Obligations” means the indebtedness, liabilities and other obligations of
Grantor to Secured Party under or in connection with this Agreement, the Credit
Agreement, and the other Documents, including, without limitation, all unpaid
principal of the Notes, all interest accrued thereon, all fees and all other
amounts payable by Grantor to Secured Party thereunder or in connection
therewith, whether now existing or hereafter arising, and whether due or to
become due, absolute or contingent, liquidated or unliquidated, determined or
undetermined, and including interest that accrues after the commencement by or
against Grantor of any bankruptcy or insolvency proceeding naming such Person as
the debtor in such proceeding.  For clarity, the term “Obligations” shall not
include any liabilities or other obligations under the Strategic Alliance
Agreement, the Stock Purchase Agreement,

 

--------------------------------------------------------------------------------


 

the Observer Rights Agreement, or any Supply Agreement or technology escrow
agreement entered into in accordance with Article 9 of the Strategic Alliance
Agreement.

 

“Person” means an individual, corporation, partnership, joint venture, trust,
unincorporated organization, governmental agency or authority, or any other
entity of whatever nature.

 

“PTO” means the United States Patent and Trademark Office.

 

“Strategic Alliance Agreement” means that certain Strategic Alliance Agreement
effective of even date herewith between Grantor and Secured Party, as amended
from time to time.

 

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of California.

 


(C)           TERMS DEFINED IN UCC.  WHERE APPLICABLE AND EXCEPT AS OTHERWISE
DEFINED HEREIN, TERMS USED IN THIS AGREEMENT SHALL HAVE THE MEANINGS ASSIGNED TO
THEM IN THE UCC.


 


(D)           INTERPRETATION.  IN THIS AGREEMENT, (I) THE MEANING OF DEFINED
TERMS SHALL BE EQUALLY APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF THE
TERMS DEFINED; AND (II) THE CAPTIONS AND HEADINGS ARE FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL NOT AFFECT THE CONSTRUCTION OF THIS AGREEMENT.


 


SECTION 2            SECURITY INTEREST.


 


(A)           GRANT OF SECURITY INTEREST.  AS SECURITY FOR THE PAYMENT AND
PERFORMANCE OF THE OBLIGATIONS, GRANTOR HEREBY ASSIGNS, TRANSFERS AND CONVEYS TO
SECURED PARTY, AND GRANTS A SECURITY INTEREST IN AND MORTGAGE TO SECURED PARTY,
ALL OF GRANTOR’S RIGHT, TITLE AND INTEREST IN, TO AND UNDER THE FOLLOWING
PROPERTY, IN EACH CASE WHETHER NOW OR HEREAFTER EXISTING OR ARISING OR IN WHICH
GRANTOR NOW HAS OR HEREAFTER OWNS, ACQUIRES OR DEVELOPS AN INTEREST AND WHEREVER
LOCATED (COLLECTIVELY, THE “COLLATERAL”):


 


(I)            ALL BIOMARKER PATENTS CLAIMING BIOMARKERS THAT ARE (I) EXPECTED
TO BE USED IN THE LICENSED LABORATORY TEST, TEST KIT OR PROPRIETY SUPPLIES THAT
ARE THE SUBJECT OF THE RELATED DEVELOPMENT PROGRAM, DOMESTIC OR FOREIGN, OWNED
BY GRANTOR (SOLELY OR JOINTLY WITH OTHERS) OR (II) OTHERWISE DIRECTED TO THE
APPLICATIONS DESCRIBED ON SCHEDULE B, INCLUDING THOSE BIOMARKER PATENTS
DESCRIBED IN SCHEDULE B, AS MAY BE MODIFIED FROM TIME TO TIME AS DESCRIBED IN
SECTIONS 2(C), 5(K) OR 5(L) BELOW (THE “SECURED PATENT RIGHTS”), TOGETHER WITH
ALL RIGHTS TO SUE FOR PAST, PRESENT OR FUTURE INFRINGEMENT THEREOF, ALL RIGHTS
ARISING THEREFROM AND PERTAINING THERETO AND ALL REISSUES, DIVISIONS,
CONTINUATIONS, RENEWALS, EXTENSIONS AND CONTINUATIONS-IN-PART OF SUCH THEREOF;


 


(II)           ALL COMMERCIAL TORT CLAIMS ASSOCIATED WITH OR ARISING OUT OF THE
PROPERTIES AND ASSETS DESCRIBED IN THIS SECTION 2(A);


 


(III)          ALL ACCOUNTS, ALL INTANGIBLE INTELLECTUAL OR OTHER SIMILAR
PROPERTY AND OTHER GENERAL INTANGIBLES ASSOCIATED WITH OR ARISING OUT OF ANY OF
THE PROPERTIES AND ASSETS DESCRIBED IN THIS SECTION 2(A) AND NOT OTHERWISE
DESCRIBED ABOVE, INCLUDING ALL LICENSE PAYMENTS AND PAYMENTS UNDER INSURANCE
(WHETHER OR NOT SECURED PARTY IS THE LOSS PAYEE THEREOF) OR ANY INDEMNITY,
WARRANTY OR GUARANTY PAYABLE BY REASON OF LOSS OR DAMAGE TO OR OTHERWISE WITH
RESPECT TO ANY OF THE PROPERTIES AND ASSETS DESCRIBED IN THIS SECTION 2(A); AND

 

2

--------------------------------------------------------------------------------


 


(IV)          ALL PRODUCTS, PROCEEDS AND SUPPORTING OBLIGATIONS OF OR WITH
RESPECT TO ANY AND ALL OF THE PROPERTIES AND ASSETS DESCRIBED IN THIS
SECTION 2(A).


 


(B)           CONTINUING SECURITY INTEREST.  GRANTOR AGREES THAT THIS AGREEMENT
SHALL CREATE A CONTINUING SECURITY INTEREST IN THE COLLATERAL WHICH SHALL REMAIN
IN EFFECT UNTIL TERMINATED IN ACCORDANCE WITH SECTION 14.


 


(C)           SUBSTITUTION OF COLLATERAL.  PROVIDED NO EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, GRANTOR MAY FROM TIME TO TIME PROPOSE THE
SUBSTITUTION OF CERTAIN OF THE SECURED PATENT RIGHTS WITHIN THE COLLATERAL WITH
OTHER BIOMARKER PATENTS (THE “SUBSTITUTE PATENT RIGHTS”) IN ACCORDANCE WITH THE
TERMS OF THIS SECTION 2(C) BELOW.  IN SUCH EVENT, GRANTOR SHALL PROVIDE WRITTEN
NOTICE TO SECURED PARTY REFERENCING THIS SECTION 2(C), WHICH NOTICE SHALL: 
(I) IDENTIFY THE SECURED PATENT RIGHTS TO BE SUBSTITUTED, (II) IDENTIFY IN
REASONABLE DETAIL THE PROPOSED SUBSTITUTE PATENT RIGHTS, TOGETHER WITH A COPY OF
THE CORRESPONDING ISSUED PATENT(S) OR PATENT APPLICATION(S) (WHICH IN THE CASE
OF NON-PUBLISHED PATENT APPLICATIONS SHALL BE DEEMED TO BE THE CONFIDENTIAL
INFORMATION OF GRANTOR), (III) PROVIDE A VALUATION CALCULATION FOR THE PROPOSED
SUBSTITUTE PATENT RIGHTS, CALCULATED IN THE SAME MANNER AS WAS USED IN
DETERMINING THE VALUATION OF THE SECURED PATENT RIGHTS AS OF THE EFFECTIVE DATE
(AS SHARED BETWEEN THE PARTIES), WHICH VALUATION CALCULATION SHOWS A DOLLAR
VALUE FOR THE PROPOSED SUBSTITUTE PATENT RIGHTS GREATER THAN THE DOLLAR VALUE
FOR THE SECURED PATENT RIGHTS TO BE SUBSTITUTED.   SECURED PARTY SHALL HAVE
TWENTY (20) BUSINESS DAYS TO NOTIFY GRANTOR OF ITS ACCEPTANCE OR REJECTION OF
THE PROPOSED SUBSITUTE PATENT RIGHTS.  SECURED PARTY MAY REJECT THE PROPOSED
SECURED PATENT RIGHTS BY WRITTEN NOTICE TO GRANTOR IF SECURED PARTY IN ITS
REASONABLE JUDGMENT DETERMINES THAT (X) THE DOLLAR VALUE OF THE PROPOSED
SUBSTITUTE PATENT RIGHTS IDENTIFIED IN THE VALUE CALCULATION IS LESS THAN THE
DOLLAR VALUE OF THE SECURED PATENT RIGHTS TO BE SUBSTITUTED, OR (Y) THE PROPOSED
SUBSTITUTE PATENT RIGHTS DO NOT CONSTITUTE REASONABLY EQUIVALENT COLLATERAL FOR
ANY OTHER REASON.  IF SECURED PARTY DOES NOT ACCEPT THE PROPOSAL WITHIN SUCH
TWENTY (20) DAY PERIOD, THEN SUCH PROPOSAL SHALL BE DEEMED REJECTED. IF SECURED
PARTY ACCEPTS SUCH PROPOSAL, SECURED PARTY HEREBY AGREES TO MODIFY, AMEND, AND
SUPPLEMENT SCHEDULE B TO (A) REMOVE THE SECURED PATENT RIGHTS DESCRIBED IN THE
APPLICABLE NOTICE AS REQUIRED IN CLAUSE (I) ABOVE (B) INCLUDE THE SUBSTITUTE
PATENT RIGHTS DESCRIBED IN SUCH NOTICE AS REQUIRED IN CLAUSE (II) ABOVE AND
(C) RELEASE THE LIEN WITH RESPECT TO THE SUCH SECURED PATENT RIGHTS SO REMOVED. 
NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SECTION 2(C) AND FOR CLARITY,
GRANTOR MAY NOT SUBSTITUTE ANY SECURED PATENT RIGHTS THAT ARE BIOMARKER PATENTS
CLAIMING BIOMARKERS USED IN OR EXPECTED TO BE USED IN ANY LICENSED LABORATORY
TEST, TEST KIT OR PROPRIETARY SUPPLIES THAT ARE SUBJECT OF A DEVELOPMENT PROGRAM
WITHOUT THE PRIOR WRITTEN CONSENT OF SECURED PARTY, WHICH CONSENT MAY BE
WITHHELD AT THE SOLE DISCRETION OF SECURED PARTY.


 


(D)           ADDITIONAL COLLATERAL.  IN THE EVENT THAT GRANTOR FAILS TO TIMELY
MEET ANY DEVELOPMENT MILESTONE SPECIFIED IN THE APPLICABLE DEVELOPMENT PROGRAM
UNDER THE STRATEGIC ALLIANCE AGREEMENT AND, AT THE TIME OF SUCH FAILURE, THE
TOTAL VALUE OF THE COLLATERAL (CALCULATED IN THE SAME MANNER AS WAS USED IN
DETERMINING THE VALUATION OF THE SECURED PATENT RIGHTS AS OF THE EFFECTIVE DATE
(AS SHARED BETWEEN THE PARTIES)) EQUALS LESS THAN 150% OF THE TOTAL PRINCIPAL
AND INTEREST THEN OUTSTANDING UNDER THE CREDIT AGREEMENT (THE “MINIMUM
COLLATERAL VALUE”), THEN SECURED PARTY SHALL HAVE THE RIGHT TO REQUIRE GRANTOR
TO INCLUDE ADDITIONAL BIOMARKER PATENTS (REASONABLY ACCEPTABLE TO SECURED PARTY)
WITHIN THE COLLATERAL UNDER THIS AGREEMENT IN ACCORDANCE WITH THE TERMS OF THIS
SECTION 2(D) SUCH THAT THE TOTAL VALUE OF THE EXISTING COLLATERAL AND SUCH
ADDITIONAL COLLATERAL MEETS THE MINIMUM COLLATERAL VALUE.  IN SUCH EVENT,
SECURED PARTY SHALL PROVIDE GRANTOR WRITTEN NOTICE REFERENCING THIS
SECTION 2(D) TOGETHER WITH A THIRD PARTY VALUATION CALCULATION OF THE
THEN-EXISTING COLLATERAL AND A STATEMENT OF THE SHORTFALL IN COLLATERAL VALUE
FROM THE MINIMUM COLLATERAL VALUE.  NO

 

3

--------------------------------------------------------------------------------


 


LATER THAN THIRTY (30) DAYS AFTER RECEIPT OF SUCH WRITTEN REQUEST FOR SUCH
ADDITIONAL COLLATERAL, GRANTOR SHALL TAKE ALL ACTIONS REASONABLY NECESSARY TO
INCLUDE SUCH ADDITIONAL COLLATERAL UNDER THIS AGREEMENT AND SUBJECT THE SAME TO
THE LIENS IN FAVOR OF SECURED PARTY AS PROVIDED HEREUNDER.


 


SECTION 3            FINANCING STATEMENTS, ETC.  GRANTOR SHALL EXECUTE AND
DELIVER TO SECURED PARTY CONCURRENTLY WITH THE EXECUTION OF THIS AGREEMENT, AND
GRANTOR HEREBY AUTHORIZES SECURED PARTY TO FILE (WITH OR WITHOUT GRANTOR’S
SIGNATURE), AT ANY TIME AND FROM TIME TO TIME THEREAFTER, ALL FINANCING
STATEMENTS, ASSIGNMENTS OF FINANCING STATEMENTS, CONTINUATION FINANCING
STATEMENTS, TERMINATION STATEMENTS AND OTHER DOCUMENTS AND INSTRUMENTS, IN FORM
REASONABLY SATISFACTORY TO SECURED PARTY, AND TAKE ALL OTHER ACTION, AS SECURED
PARTY MAY REASONABLY REQUEST, TO PERFECT AND CONTINUE PERFECTED, MAINTAIN THE
PRIORITY OF OR PROVIDE NOTICE OF THE SECURITY INTEREST OF SECURED PARTY IN THE
COLLATERAL AND TO ACCOMPLISH THE PURPOSES OF THIS AGREEMENT.  WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, GRANTOR RATIFIES AND AUTHORIZES THE FILING BY
SECURED PARTY OF ANY FINANCING STATEMENTS FILED PRIOR TO THE DATE HEREOF.


 


SECTION 4            REPRESENTATIONS AND WARRANTIES.  GRANTOR REPRESENTS AND
WARRANTS TO SECURED PARTY THAT:


 


(A)           GRANTOR IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING
UNDER THE LAW OF THE JURISDICTION OF ITS ORGANIZATION AND HAS ALL REQUISITE
POWER AND AUTHORITY TO EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER THIS
AGREEMENT.


 


(B)           THE EXECUTION, DELIVERY AND PERFORMANCE BY GRANTOR OF THIS
AGREEMENT HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION OF GRANTOR, AND THIS
AGREEMENT CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF GRANTOR,
ENFORCEABLE AGAINST GRANTOR IN ACCORDANCE WITH ITS TERMS.


 


(C)           NO AUTHORIZATION, CONSENT, APPROVAL, LICENSE, EXEMPTION OF, OR
FILING OR REGISTRATION WITH, ANY GOVERNMENTAL AUTHORITY OR AGENCY, OR APPROVAL
OR CONSENT OF ANY OTHER PERSON, IS REQUIRED FOR THE DUE EXECUTION, DELIVERY OR
PERFORMANCE BY GRANTOR OF THIS AGREEMENT, EXCEPT FOR ANY FILINGS NECESSARY TO
PERFECT ANY LIENS ON ANY COLLATERAL.


 


(D)           GRANTOR’S CHIEF EXECUTIVE OFFICE AND PRINCIPAL PLACE OF BUSINESS
(AS OF THE DATE OF THIS AGREEMENT) IS LOCATED AT THE ADDRESS SET FORTH IN
SCHEDULE A; AND GRANTOR’S EXACT LEGAL NAME IS AS SET FORTH IN THE FIRST
PARAGRAPH OF THIS AGREEMENT.


 


(E)           GRANTOR HAS RIGHTS IN OR THE POWER TO TRANSFER THE COLLATERAL AND
GRANTOR IS THE SOLE AND COMPLETE OWNER, JOINT OWNER OR EXCLUSIVE LICENSOR OF THE
COLLATERAL, FREE FROM ANY LIEN OTHER THAN PERMITTED LIENS.


 


(F)            A TRUE AND CORRECT LIST OF ALL OF THE EXISTING COLLATERAL
CONSISTING OF U.S. PATENTS AND PATENT APPLICATIONS AND/OR REGISTRATIONS OWNED OR
LICENSED BY GRANTOR, IN WHOLE OR IN PART, DIRECTED TO BIOMARKERS THAT ARE
EXPECTED TO BE USED IN ANY LICENSED LABORATORY TEST OR TEST KIT INVOLVING THE
APPLICATIONS IS SET FORTH IN SCHEDULE B.


 


SECTION 5            COVENANTS.  SO LONG AS ANY OF THE OBLIGATIONS REMAIN
UNSATISFIED, GRANTOR AGREES, EXCEPT AS OTHERWISE PERMITTED IN THE STRATEGIC
ALLIANCE AGREEMENT, THAT:


 


(A)           GRANTOR SHALL APPEAR IN AND DEFEND ANY ACTION, SUIT OR PROCEEDING
WHICH MAY AFFECT TO A MATERIAL EXTENT ITS TITLE TO, OR RIGHT OR INTEREST IN, OR
SECURED PARTY’S RIGHT OR INTEREST IN, THE

 

4

--------------------------------------------------------------------------------


 


COLLATERAL, AND SHALL DO AND PERFORM ALL COMMERCIALLY REASONABLE ACTS THAT MAY
BE NECESSARY AND APPROPRIATE TO MAINTAIN, PRESERVE AND PROTECT THE COLLATERAL.


 


(B)           GRANTOR SHALL COMPLY IN ALL MATERIAL RESPECTS WITH ALL LAWS,
REGULATIONS AND ORDINANCES, AND ALL POLICIES OF INSURANCE, RELATING IN A
MATERIAL WAY TO THE POSSESSION, OPERATION, MAINTENANCE AND CONTROL OF THE
COLLATERAL.


 


(C)           GRANTOR SHALL GIVE PROMPT WRITTEN NOTICE TO SECURED PARTY (AND IN
ANY EVENT NOT LATER THAN 30 DAYS FOLLOWING ANY CHANGE DESCRIBED BELOW IN THIS
SUBSECTION) OF:  (I) ANY CHANGE IN THE LOCATION OF GRANTOR’S CHIEF EXECUTIVE
OFFICE OR PRINCIPAL PLACE OF BUSINESS; (II) ANY CHANGE IN ITS NAME; (III) ANY
CHANGES IN ITS IDENTITY OR STRUCTURE IN ANY MANNER WHICH MIGHT MAKE ANY
FINANCING STATEMENT FILED HEREUNDER INCORRECT OR MISLEADING; (IV) ANY CHANGE IN
ITS REGISTRATION AS AN ORGANIZATION (OR ANY NEW SUCH REGISTRATION); OR (V) ANY
CHANGE IN ITS JURISDICTION OF ORGANIZATION; PROVIDED THAT GRANTOR SHALL NOT
CHANGE ITS JURISDICTION OF ORGANIZATION TO A JURISDICTION OUTSIDE OF THE UNITED
STATES.


 


(D)           GRANTOR SHALL KEEP SEPARATE, ACCURATE AND COMPLETE BOOKS AND
RECORDS WITH RESPECT TO THE COLLATERAL, DISCLOSING SECURED PARTY’S SECURITY
INTEREST HEREUNDER.


 


(E)           GRANTOR SHALL KEEP THE COLLATERAL FREE OF ALL LIENS, EXCEPT
PERMITTED LIENS.


 


(F)            GRANTOR SHALL PAY AND DISCHARGE ALL TAXES, FEES, ASSESSMENTS AND
GOVERNMENTAL CHARGES OR LEVIES IMPOSED UPON IT WITH RESPECT TO THE COLLATERAL
PRIOR TO THE DATE ON WHICH PENALTIES ATTACH THERETO, EXCEPT TO THE EXTENT SUCH
TAXES, FEES, ASSESSMENTS OR GOVERNMENTAL CHARGES OR LEVIES ARE BEING CONTESTED
IN GOOD FAITH BY APPROPRIATE PROCEEDINGS.


 


(G)           GRANTOR SHALL MAINTAIN AND PRESERVE ITS LEGAL EXISTENCE, ITS
RIGHTS TO TRANSACT BUSINESS AND ALL OTHER RIGHTS, FRANCHISES AND PRIVILEGES
NECESSARY OR DESIRABLE IN THE NORMAL COURSE OF ITS BUSINESS AND OPERATIONS AND
THE OWNERSHIP OF THE COLLATERAL, EXCEPT IN CONNECTION WITH ANY TRANSACTIONS
EXPRESSLY PERMITTED BY THE CREDIT AGREEMENT.


 


(H)           GRANTOR SHALL AT ANY REASONABLE TIME AND FROM TIME TO TIME PERMIT
SECURED PARTY TO VISIT THE PREMISES OF GRANTOR AND INSPECT THE COLLATERAL AND TO
EXAMINE AND MAKE COPIES OF AND ABSTRACTS FROM THE RECORDS AND BOOKS OF ACCOUNT
OF GRANTOR RELATED TO THE COLLATERAL.


 


(I)            GRANTOR SHALL (I) NOTIFY SECURED PARTY OF ANY MATERIAL CLAIM MADE
OR ASSERTED AGAINST THE GRANTOR OR THE COLLATERAL BY ANY PERSON AND OF ANY OTHER
EVENT WHICH COULD MATERIALLY ADVERSELY AFFECT THE VALUE OF THE COLLATERAL OR
SECURED PARTY’S LIEN THEREON; (II) FURNISH TO SECURED PARTY SUCH INFORMATION IN
CONNECTION WITH THE COLLATERAL AS SECURED PARTY MAY REASONABLY REQUEST, ALL IN
REASONABLE DETAIL; AND (III) UPON REASONABLE REQUEST OF SECURED PARTY MAKE SUCH
DEMANDS AND REQUESTS FOR INFORMATION AND REPORTS AS GRANTOR IS ENTITLED TO MAKE
IN RESPECT OF THE COLLATERAL.


 


(J)            AT SUCH TIME AS SECURED PARTY MAKES A DEVELOPMENT ELECTION WITH
RESPECT TO A PLAN, GRANTOR (I) SHALL PROMPTLY NOTIFY SECURED PARTY THEREOF OF
ALL BIOMARKER PATENTS CLAIMING BIOMARKERS THAT ARE EXPECTED TO BE USED IN THE
LICENSED LABORATORY TEST, TEST KIT OR PROPRIETY SUPPLIES THAT ARE THE SUBJECT OF
THE RELATED DEVELOPMENT PROGRAM AND (II) HEREBY AUTHORIZES SECURED PARTY TO
MODIFY, AMEND, OR SUPPLEMENT SCHEDULE B FROM TIME TO TIME TO INCLUDE ANY SUCH
BIOMARKER PATENTS AND MAKE ALL NECESSARY OR APPROPRIATE FILINGS AS PROVIDED IN
THIS AGREEMENT WITH RESPECT THERETO. TO THE EXTENT THAT A DEVELOPMENT ELECTION
IS MADE WITH RESPECT TO AN APPLICATION OTHER THAN AN APPLICATION FOR WHICH
BIOMARKER PATENTS CLAIMING BIOMARKERS DIRECTED TO SUCH APPLICATION ARE LISTED IN
SCHEDULE B,

 

5

--------------------------------------------------------------------------------


 


THEN AT THE TIME THAT SCHEDULE B IS MODIFIED, AMENDED OR SUPPLEMENT TO INCLUDE
THE BIOMARKER PATENTS CLAIMING BIOMARKERS THAT ARE EXPECTED TO BE USED IN ANY
LICENSED LABORATORY TEST, TEST KIT OR PROPRIETARY SUPPLIES THAT ARE THE SUBJECT
OF THE RELATED DEVELOPMENT PROGRAM AS PROVIDED IN THIS SECTION 5(J) ABOVE, UPON
WRITTEN REQUEST OF GRANTOR, THE SECURED PARTY SHALL RELEASE THE LIEN WITH
RESPECT TO ALL BIOMARKER PATENTS CLAIMING BIOMARKERS FOR ONE APPLICATION THEN
LISTED IN SCHEDULE B AND DESIGNATED BY GRANTOR IN SUCH REQUEST THAT IS NOT
SUBJECT OF A DEVELOPMENT ELECTION.


 


(K)           IF AND WHEN GRANTOR SHALL OBTAIN RIGHTS TO ANY NEW BIOMARKER
PATENTS CLAIMING BIOMARKERS USED IN OR EXPECTED TO BE USED IN ANY LICENSED
LABORATORY TEST, TEST KIT OR PROPRIETARY SUPPLIES THAT ARE SUBJECT OF A
DEVELOPMENT PROGRAM OR OTHERWISE ACQUIRE OF BECOME ENTITLED TO THE BENEFIT OF,
OR APPLY FOR REGISTRATION OF, ANY OF THE FOREGOING, IN EACH CASE THAT WOULD
CONSTITUTE COLLATERAL, GRANTOR (I) SHALL PROMPTLY NOTIFY SECURED PARTY THEREOF
AND (II) HEREBY AUTHORIZES SECURED PARTY TO MODIFY, AMEND, OR SUPPLEMENT
SCHEDULE B FROM TIME TO TIME TO INCLUDE ANY OF THE FOREGOING BIOMARKER PATENTS
AND MAKE ALL NECESSARY OR APPROPRIATE FILINGS AS PROVIDED IN THIS AGREEMENT WITH
RESPECT THERETO.  WITHOUT LIMITING GRANTOR’S OBLIGATIONS UNDER SECTION 5(J) OR
THIS SECTION 5(K), GRANTOR AUTHORIZES SECURED PARTY TO MODIFY THIS AGREEMENT BY
AMENDING SCHEDULE B TO INCLUDE ANY SUCH NEW BIOMARKER PATENTS AS EXPRESSLY
PROVIDED HEREIN.  NOTWITHSTANDING THE FOREGOING, NO FAILURE TO SO MODIFY THIS
AGREEMENT OR AMEND SCHEDULE B SHALL IN ANY WAY AFFECT, INVALIDATE OR DETRACT
FROM SECURED PARTY’S CONTINUING SECURITY INTEREST IN ALL COLLATERAL, WHETHER OR
NOT LISTED ON SCHEDULE B, SUBJECT TO THE SECOND TO LAST SENTENCE OF
SECTION 2(C) AND THE LAST SENTENCE OF SECTION 5(J).


 


(L)            NOTHING CONTAINED HEREIN SHALL PROHIBIT GRANTOR FROM ENTERING
INTO ANY AGREEMENT IN THE ORDINARY COURSE OF BUSINESS (INCLUDING ANY LICENSE OR
ROYALTY AGREEMENT WITH ANY THIRD PARTY) PERTAINING TO ANY OF ITS PATENTS IN A
MANNER THAT WOULD NOT VIOLATE THE TERMS OF THE STRATEGIC ALLIANCE AGREEMENT. 
NOTWITHSTANDING ANY PROVISION TO THE CONTRARY CONTAINED HEREIN, IN THE CREDIT
AGREEMENT OR IN THE STRATEGIC ALLIANCE AGREEMENT, IN NO EVENT SHALL GRANTOR
ABANDON ANY PATENT OR PATENT APPLICATION (OR FAIL TO PROSECUTE ANY PATENT
APPLICATION) CONSTITUTING COLLATERAL WITHOUT THE PRIOR WRITTEN CONSENT OF
SECURED PARTY.


 


SECTION 6            FURTHER ACTS.  ON A CONTINUING BASIS, GRANTOR SHALL MAKE,
EXECUTE, ACKNOWLEDGE AND DELIVER, AND FILE AND RECORD IN THE PROPER FILING AND
RECORDING PLACES, ALL SUCH INSTRUMENTS AND DOCUMENTS, AND TAKE ALL SUCH ACTION
AS MAY BE REASONABLY REQUESTED BY SECURED PARTY TO PERFECT THE SECURITY INTEREST
GRANTED HEREBY OR PURPORTED TO BE GRANTED HEREBY OR TO ENABLE SECURED PARTY TO
EXERCISE AND ENFORCE ITS RIGHTS AND REMEDIES HEREUNDER WITH RESPECT TO THE
COLLATERAL, INCLUDING ANY DOCUMENTS FOR FILING WITH THE PTO AND/OR ANY
APPLICABLE STATE OFFICE.  SECURED PARTY MAY RECORD THIS AGREEMENT, AN ABSTRACT
THEREOF, OR ANY OTHER DOCUMENT DESCRIBING SECURED PARTY’S INTEREST IN THE
COLLATERAL WITH THE PTO, AT THE EXPENSE OF GRANTOR.


 


SECTION 7            [RESERVED]


 


SECTION 8            AUTHORIZATION; SECURED PARTY APPOINTED ATTORNEY-IN-FACT. 
SECURED PARTY SHALL HAVE THE RIGHT TO, IN THE NAME OF GRANTOR, OR IN THE NAME OF
SECURED PARTY OR OTHERWISE, UPON NOTICE TO BUT WITHOUT THE REQUIREMENT OF ASSENT
BY GRANTOR, AND GRANTOR HEREBY CONSTITUTES AND APPOINTS SECURED PARTY (AND ANY
OF SECURED PARTY’S OFFICERS, EMPLOYEES OR AGENTS DESIGNATED BY SECURED PARTY) AS
GRANTOR’S TRUE AND LAWFUL ATTORNEY-IN-FACT, WITH FULL POWER AND AUTHORITY TO:
(I) SIGN AND FILE ANY OF THE FINANCING STATEMENTS AND OTHER DOCUMENTS AND
INSTRUMENTS WHICH MUST BE EXECUTED OR FILED TO PERFECT OR CONTINUE PERFECTED,
MAINTAIN THE PRIORITY OF OR PROVIDE NOTICE OF SECURED PARTY’S SECURITY INTEREST
IN THE COLLATERAL; AND (II) EXECUTE ANY AND ALL SUCH OTHER DOCUMENTS AND
INSTRUMENTS, AND DO ANY AND ALL ACTS AND THINGS FOR AND ON BEHALF OF GRANTOR,
WHICH SECURED PARTY MAY DEEM

 

6

--------------------------------------------------------------------------------


 


REASONABLY NECESSARY OR ADVISABLE TO MAINTAIN, PROTECT, REALIZE UPON AND
PRESERVE THE COLLATERAL AND SECURED PARTY’S SECURITY INTEREST THEREIN AND TO
ACCOMPLISH THE PURPOSES OF THIS AGREEMENT.  SECURED PARTY AGREES THAT, EXCEPT
UPON AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, IT SHALL NOT EXERCISE
THE POWER OF ATTORNEY, OR ANY RIGHTS GRANTED TO SECURED PARTY, PURSUANT TO
CLAUSE (II).  THE FOREGOING POWER OF ATTORNEY IS COUPLED WITH AN INTEREST AND
IRREVOCABLE SO LONG AS THE OBLIGATIONS HAVE NOT BEEN PAID AND PERFORMED IN
FULL.  GRANTOR HEREBY RATIFIES, TO THE EXTENT PERMITTED BY LAW, ALL THAT SECURED
PARTY SHALL LAWFULLY AND IN GOOD FAITH DO OR CAUSE TO BE DONE BY VIRTUE OF AND
IN COMPLIANCE WITH THIS SECTION 8.


 


SECTION 9            EVENTS OF DEFAULT.  ANY OF THE FOLLOWING EVENTS WHICH SHALL
OCCUR AND BE CONTINUING SHALL CONSTITUTE AN “EVENT OF DEFAULT”:


 


(A)           AN EVENT OF DEFAULT SHALL OCCUR AND BE CONTINUING UNDER THE CREDIT
AGREEMENT.


 


(B)           GRANTOR SHALL (I) LIQUIDATE, WIND UP OR DISSOLVE (OR SUFFER ANY
LIQUIDATION, WIND-UP OR DISSOLUTION), EXCEPT TO THE EXTENT EXPRESSLY PERMITTED
BY THE CREDIT AGREEMENT, (II) SUSPEND ITS OPERATIONS OTHER THAN IN THE ORDINARY
COURSE OF BUSINESS, OR (III) TAKE ANY ACTION TO AUTHORIZE ANY OF THE ACTIONS OR
EVENTS SET FORTH ABOVE IN THIS SUBSECTION (B).


 


(C)           ANY MATERIAL IMPAIRMENT IN THE VALIDITY OR PRIORITY OF SECURED
PARTY’S LIEN HEREUNDER.


 


(D)           ANY LEVY UPON, SEIZURE OR ATTACHMENT OF ANY OF THE COLLATERAL
WHICH SHALL NOT HAVE BEEN RESCINDED OR WITHDRAWN WITHIN THIRTY (30) DAYS OF SUCH
EVENT.


 


SECTION 10          REMEDIES.


 


(A)           UPON THE OCCURRENCE AND CONTINUANCE OF ANY EVENT OF DEFAULT,
SECURED PARTY MAY DECLARE ANY OF THE OBLIGATIONS TO BE IMMEDIATELY DUE AND
PAYABLE AND SHALL HAVE, IN ADDITION TO ALL OTHER RIGHTS AND REMEDIES GRANTED TO
IT IN THIS AGREEMENT, THE CREDIT AGREEMENT OR ANY OTHER DOCUMENT, ALL RIGHTS AND
REMEDIES OF A SECURED PARTY UNDER THE UCC AND OTHER APPLICABLE LAWS.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, (I) SECURED PARTY MAY SECURE THE
APPOINTMENT OF A RECEIVER OF THE COLLATERAL OR ANY PART THEREOF (TO THE EXTENT
AND IN THE MANNER PROVIDED BY APPLICABLE LAW); (II) SECURED PARTY MAY SELL,
RESELL, LEASE, USE, ASSIGN, LICENSE, SUBLICENSE, TRANSFER OR OTHERWISE DISPOSE
OF ANY OR ALL OF THE COLLATERAL IN ITS THEN CONDITION OR FOLLOWING ANY
COMMERCIALLY REASONABLE PREPARATION OR PROCESSING (UTILIZING IN CONNECTION
THEREWITH ANY OF GRANTOR’S ASSETS, WITHOUT CHARGE OR LIABILITY TO SECURED PARTY
THEREFOR) AT PUBLIC OR PRIVATE SALE, BY ONE OR MORE CONTRACTS, AT THE SAME OR
DIFFERENT TIMES, FOR CASH OR CREDIT, OR FOR FUTURE DELIVERY WITHOUT ASSUMPTION
OF ANY CREDIT RISK, ALL AS SECURED PARTY DEEMS ADVISABLE; PROVIDED, HOWEVER,
THAT GRANTOR SHALL BE CREDITED WITH THE NET PROCEEDS OF SALE ONLY WHEN SUCH
PROCEEDS ARE FINALLY COLLECTED BY SECURED PARTY.  SECURED PARTY SHALL HAVE THE
RIGHT UPON ANY SUCH PUBLIC SALE, AND, TO THE EXTENT PERMITTED BY LAW, UPON ANY
SUCH PRIVATE SALE, TO PURCHASE THE WHOLE OR ANY PART OF THE COLLATERAL SO SOLD,
FREE OF ANY RIGHT OR EQUITY OF REDEMPTION, WHICH RIGHT OR EQUITY OF REDEMPTION
GRANTOR HEREBY RELEASES, TO THE EXTENT PERMITTED BY LAW.  SECURED PARTY SHALL
GIVE GRANTOR SUCH NOTICE OF ANY PRIVATE OR PUBLIC SALES AS MAY BE REQUIRED BY
THE UCC OR OTHER APPLICABLE LAW.


 


(B)           SOLELY FOR THE PURPOSE OF ENABLING SECURED PARTY TO EXERCISE ITS
RIGHTS AND REMEDIES UNDER THIS SECTION 10 OR OTHERWISE IN CONNECTION WITH THIS
AGREEMENT, GRANTOR HEREBY GRANTS TO SECURED PARTY AN IRREVOCABLE, NON-EXCLUSIVE
AND ASSIGNABLE LICENSE (EXERCISABLE WITHOUT PAYMENT OR

 

7

--------------------------------------------------------------------------------


 


ROYALTY OR OTHER COMPENSATION TO GRANTOR) TO USE, LICENSE OR SUBLICENSE ANY
INTELLECTUAL PROPERTY COLLATERAL.


 


(C)           SECURED PARTY HAS NO OBLIGATION TO ATTEMPT TO SATISFY THE
OBLIGATIONS BY COLLECTING THEM FROM ANY OTHER PERSON LIABLE FOR THEM AND SECURED
PARTY MAY RELEASE, MODIFY OR WAIVE ANY COLLATERAL PROVIDED BY ANY OTHER PERSON
TO SECURE ANY OF THE OBLIGATIONS, ALL WITHOUT AFFECTING SECURED PARTY’S RIGHTS
AGAINST GRANTOR.  GRANTOR WAIVES ANY RIGHT IT MAY HAVE TO REQUIRE SECURED PARTY
TO PURSUE ANY THIRD PERSON FOR ANY OF THE OBLIGATIONS.  SECURED PARTY MAY COMPLY
WITH ANY APPLICABLE STATE OR FEDERAL LAW REQUIREMENTS IN CONNECTION WITH A
DISPOSITION OF THE COLLATERAL AND COMPLIANCE WILL NOT BE CONSIDERED ADVERSELY TO
AFFECT THE COMMERCIAL REASONABLENESS OF ANY SALE OF THE COLLATERAL.  SECURED
PARTY MAY SELL THE COLLATERAL WITHOUT GIVING ANY WARRANTIES AS TO THE
COLLATERAL.  SECURED PARTY MAY SPECIFICALLY DISCLAIM ANY WARRANTIES OF TITLE OR
THE LIKE.  THIS PROCEDURE WILL NOT BE CONSIDERED ADVERSELY TO AFFECT THE
COMMERCIAL REASONABLENESS OF ANY SALE OF THE COLLATERAL.  IF SECURED PARTY SELLS
ANY OF THE COLLATERAL UPON CREDIT, GRANTOR WILL BE CREDITED ONLY WITH PAYMENTS
ACTUALLY MADE BY THE PURCHASER, RECEIVED BY SECURED PARTY AND APPLIED TO THE
INDEBTEDNESS OF THE PURCHASER.  IN THE EVENT THE PURCHASER FAILS TO PAY FOR THE
COLLATERAL, SECURED PARTY MAY RESELL THE COLLATERAL AND GRANTOR SHALL BE
CREDITED WITH THE PROCEEDS OF THE SALE.


 


(D)           THE CASH PROCEEDS ACTUALLY RECEIVED FROM THE SALE OR OTHER
DISPOSITION OR COLLECTION OF COLLATERAL, AND ANY OTHER AMOUNTS RECEIVED IN
RESPECT OF THE COLLATERAL THE APPLICATION OF WHICH IS NOT OTHERWISE PROVIDED FOR
HEREIN, SHALL BE APPLIED FIRST, TO THE PAYMENT OF THE REASONABLE COSTS AND
EXPENSES OF SECURED PARTY IN EXERCISING OR ENFORCING ITS RIGHTS HEREUNDER AND IN
COLLECTING OR ATTEMPTING TO COLLECT ANY OF THE COLLATERAL, AND TO THE PAYMENT OF
ALL OTHER AMOUNTS PAYABLE TO SECURED PARTY PURSUANT TO SECTION 14 HEREOF; AND
SECOND, TO THE PAYMENT OF THE OBLIGATIONS.  ANY SURPLUS THEREOF WHICH EXISTS
AFTER PAYMENT AND PERFORMANCE IN FULL OF THE OBLIGATIONS SHALL BE PROMPTLY PAID
OVER TO GRANTOR OR OTHERWISE DISPOSED OF IN ACCORDANCE WITH THE UCC OR OTHER
APPLICABLE LAW.  GRANTOR SHALL REMAIN LIABLE TO SECURED PARTY FOR ANY DEFICIENCY
WHICH EXISTS AFTER ANY SALE OR OTHER DISPOSITION OR COLLECTION OF COLLATERAL.


 


SECTION 11          CERTAIN WAIVERS.  GRANTOR WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, (I) ANY RIGHT OF REDEMPTION WITH RESPECT TO THE COLLATERAL,
WHETHER BEFORE OR AFTER SALE HEREUNDER, AND ALL RIGHTS, IF ANY, OF MARSHALLING
OF THE COLLATERAL OR OTHER COLLATERAL OR SECURITY FOR THE OBLIGATIONS; (II) ANY
RIGHT TO REQUIRE SECURED PARTY (A) TO PROCEED AGAINST ANY PERSON, (B) TO EXHAUST
ANY OTHER COLLATERAL OR SECURITY FOR ANY OF THE OBLIGATIONS, (C) TO PURSUE ANY
REMEDY IN SECURED PARTY’S POWER, OR (D) TO MAKE OR GIVE ANY PRESENTMENTS,
DEMANDS FOR PERFORMANCE, NOTICES OF NONPERFORMANCE, PROTESTS, NOTICES OF
PROTESTS OR NOTICES OF DISHONOR IN CONNECTION WITH ANY OF THE COLLATERAL; AND
(III) ALL CLAIMS, DAMAGES, AND DEMANDS AGAINST SECURED PARTY ARISING OUT OF THE
REPOSSESSION, RETENTION, SALE OR APPLICATION OF THE PROCEEDS OF ANY SALE OF THE
COLLATERAL.


 


SECTION 12          BINDING EFFECT.  THIS AGREEMENT SHALL BE BINDING UPON, INURE
TO THE BENEFIT OF AND BE ENFORCEABLE BY GRANTOR, SECURED PARTY AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS AS PERMITTED UNDER THE STRATEGIC ALLIANCE
AGREEMENT AND SHALL BIND ANY PERSON WHO BECOMES BOUND AS A DEBTOR TO THIS
AGREEMENT.  GRANTOR MAY NOT ASSIGN, TRANSFER, HYPOTHECATE OR OTHERWISE CONVEY
ITS RIGHTS, BENEFITS, OBLIGATIONS OR DUTIES HEREUNDER EXCEPT AS SPECIFICALLY
PERMITTED BY THE CREDIT AGREEMENT OR THE STRATEGIC ALLIANCE AGREEMENT.  ANY SUCH
PURPORTED ASSIGNMENT, TRANSFER, HYPOTHECATION OR OTHER CONVEYANCE BY GRANTOR NOT
SO PERMITTED SHALL BE VOID.

 

8

--------------------------------------------------------------------------------


 


SECTION 13          NOTICES.  ALL NOTICES OR OTHER COMMUNICATIONS HEREUNDER
SHALL BE IN WRITING (INCLUDING BY FACSIMILE TRANSMISSION OR BY EMAIL) AND
DELIVERED IN ACCORDANCE WITH THE TERMS OF THE STRATEGIC ALLIANCE AGREEMENT.


 


SECTION 14          COSTS AND EXPENSES.


 


(A)           GRANTOR AGREES TO PAY ON DEMAND ALL REASONABLE COSTS AND EXPENSES
OF SECURED PARTY, AND THE FEES AND DISBURSEMENTS OF COUNSEL, IN CONNECTION WITH
THE ENFORCEMENT OR ATTEMPTED ENFORCEMENT OF, AND PRESERVATION OF ANY RIGHTS OR
INTERESTS UNDER, THIS AGREEMENT, THE CREDIT AGREEMENT AND THE NOTES, INCLUDING
IN ANY OUT-OF-COURT WORKOUT OR OTHER REFINANCING OR RESTRUCTURING OR IN ANY
BANKRUPTCY CASE, AND THE PROTECTION, SALE OR COLLECTION OF, OR OTHER REALIZATION
UPON, ANY OF THE COLLATERAL, INCLUDING ALL EXPENSES OF SALES AND COLLECTIONS OF
COLLATERAL.


 


(B)           ANY AMOUNTS PAYABLE TO SECURED PARTY UNDER THIS SECTION 14 OR
OTHERWISE UNDER THIS AGREEMENT IF NOT PAID UPON DEMAND SHALL BEAR INTEREST FROM
THE DATE OF SUCH DEMAND UNTIL PAID IN FULL, AT THE DEFAULT RATE OF INTEREST SET
FORTH IN THE CREDIT AGREEMENT OR ANY NOTE.


 


SECTION 15          [RESERVED]


 


SECTION 16          GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF DELAWARE, EXCEPT AS
REQUIRED BY MANDATORY PROVISIONS OF LAW AND TO THE EXTENT THE VALIDITY OR
PERFECTION OF THE SECURITY INTERESTS HEREUNDER, OR THE REMEDIES HEREUNDER, IN
RESPECT OF ANY COLLATERAL ARE GOVERNED BY THE LAW OF A JURISDICTION OTHER THAN
DELAWARE.


 


SECTION 17          AMENDMENT; CONFLICT.  THIS AGREEMENT IS SUBJECT TO
MODIFICATION ONLY BY A WRITING SIGNED BY THE PARTIES, EXCEPT AS PROVIDED
HEREIN.  TO THE EXTENT THAT ANY PROVISION OF THIS AGREEMENT CONFLICTS WITH ANY
PROVISION OF THE CREDIT AGREEMENT, THE PROVISION GIVING SECURED PARTY GREATER
RIGHTS OR REMEDIES SHALL GOVERN, IT BEING UNDERSTOOD THAT THE PURPOSE OF THIS
AGREEMENT IS TO ADD TO, AND NOT DETRACT FROM, THE RIGHTS GRANTED TO SECURED
PARTY UNDER THE CREDIT AGREEMENT.


 


SECTION 18          COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER
OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH
OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH
TAKEN TOGETHER SHALL CONSTITUTE BUT ONE AND THE SAME AGREEMENT.


 


SECTION 19          TERMINATION.  UPON PAYMENT AND PERFORMANCE IN FULL OF ALL
OBLIGATIONS, THE SECURITY INTERESTS CREATED BY THIS AGREEMENT SHALL TERMINATE
AND SECURED PARTY SHALL PROMPTLY EXECUTE AND DELIVER TO GRANTOR SUCH DOCUMENTS
AND INSTRUMENTS REASONABLY REQUESTED BY GRANTOR AS SHALL BE NECESSARY TO
EVIDENCE TERMINATION OF ALL SUCH SECURITY INTERESTS GIVEN BY GRANTOR TO SECURED
PARTY HEREUNDER, INCLUDING CANCELLATION OF THIS AGREEMENT BY WRITTEN NOTICE FROM
SECURED PARTY TO THE PTO.


 


SECTION 20          CONFLICTS.  IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY
BETWEEN THIS AGREEMENT AND THE CREDIT AGREEMENT, THE TERMS OF THIS AGREEMENT
SHALL CONTROL.

 

 

[Remainder of page intentionally left blank.]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, as of
the date first above written.

 

 

Grantor

 

 

 

 

 

CIPHERGEN BIOSYSTEMS, INC.

 

 

 

 

 

 

 

 

By:

/s/ William E. Rich

 

 

Name:

William E. Rich

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

Secured Party

 

 

 

 

 

QUEST DIAGNOSTICS INCORPORATED

 

 

 

 

 

 

 

 

By:

/s/ Catherine T. Doherty

 

 

Name:

Catherine T. Doherty

 

 

Title:

Vice President, Office of the Chairman

 

 

 

[Signature page to Patent Security Agreement]

 

10

--------------------------------------------------------------------------------


 

SCHEDULE A
to the Patent Security Agreement

 

1.             Chief Executive Office and Principal Place of Business:

 

6611 Dumbarton Circle
Fremont, California 94555

 

 

A-1

--------------------------------------------------------------------------------


 

SCHEDULE B
to the Patent Security Agreement

 

Applications as of the Effective Date:  (i) Ovarian Cancer, (ii) Breast Cancer,
(iii) Liver Cancer, (iv) Prostate Cancer and (v) Alzheimer’s Disease.

 

 

 

Ciphergen File
No.

 

Ctry

 

Genealogy

 

Serial No.

 

Filing Date

 

Inventors

 

Status/Expected
Actions

 

Ownership

 

 

 

Application: OVARIAN CANCER

 

 

 

1

 

USE OF BIOMARKERS FOR DETECTING OVARIAN CANCER

 

2002

 

Chan et al.

 

 

 

Johns Hopkins University and Ciphergen Biosystems

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

71699-58368 P (E&A)

 

US

 

ORIGINAL FILING

 

60/401,837

 

Aug 06, 2002

 

Daniel W. CHAN

 

EXPIRED

 

 

 

 

 

71699-58368 P2 (E&A)

 

US

 

Related to 60/401,837

 

60/441,727

 

Jan 21, 2003

 

Daniel W. CHAN, Zhen ZHANG, and Eric T. FUNG

 

EXPIRED

 

 

 

 

 

71699-58368 P3 (E&A)

 

US

 

Related to 60/401,837 and 60/441,727

 

60/460,342

 

Apr 04, 2003

 

Daniel W. CHAN, Zhen ZHANG, and Eric T. FUNG

 

EXPIRED

 

 

 

 

 

71699-58368 PC (E&A)

 

WO

 

Based on 60/401,837, 60/441,727, and 60/460,342

 

PCT/US2003/ 24659

 

Aug 05, 2003

 

Daniel W. CHAN, Zhen ZHANG, Eric T. FUNG, and Xiao-Ying MENG

 

NATIONAL PHASE

 

 

 

 

 

71699-58368 PC-2 (E&A)

 

WO

 

Based on 60/401,837, 60/441,727, and 60/460,342

 

PCT/US2003/ 24636

 

Aug 06, 2003

 

Daniel W. CHAN, Zhen ZHANG, Eric T. FUNG, and Xiao-Ying MENG

 

ABANDONED

 

 

 

 

 

71699-58368 AU (E&A)

 

AU

 

Based on PCT/US2003/ 024659

 

2003256858

 

Aug 05, 2003

 

Daniel W. CHAN, Zhen ZHANG, Eric T. FUNG, and Xiao-Ying MENG

 

PENDING

 

 

 

 

B-1

--------------------------------------------------------------------------------


 

 

 

Ciphergen File
No.

 

Ctry

 

Genealogy

 

Serial No.

 

Filing Date

 

Inventors

 

Status/Expected
Actions

 

Ownership

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

71699-58368 CA (E&A)

 

CA

 

Based on PCT/US2003/ 024659

 

 

 

Jan 27, 2005

 

Daniel W. CHAN, Zhen ZHANG, Eric T. FUNG, and Xiao-Ying MENG

 

PENDING

 

 

 

 

 

71699-58368 CN (E&A)

 

CN

 

Based on PCT/US2003/ 024659

 

 

 

Aug 05, 2003

 

Daniel W. CHAN, Zhen ZHANG, Eric T. FUNG, and Xiao-Ying MENG

 

PENDING

 

 

 

 

 

71699-58368 EP (E&A)

 

EP

 

Based on PCT/US2003/ 024659

 

03767259.9

 

Aug 05, 2003

 

Daniel W. CHAN, Zhen ZHANG, Eric T. FUNG, and Xiao-Ying MENG

 

PENDING

 

 

 

 

 

71699-58368 EP-2 (E&A)

 

EP

 

Based on PCT/US2003/ 24636 (PC-2)

 

03767254.0

 

Aug 06, 2003

 

Daniel W. CHAN, Zhen ZHANG, Eric T. FUNG, and Xiao-Ying MENG

 

ABANDONED

 

 

 

 

 

71699-58368 IL (E&A)

 

IL

 

Based on PCT/US2003/ 024659

 

166118

 

Aug 05, 2003

 

Daniel W. CHAN, Zhen ZHANG, Eric T. FUNG, and Xiao-Ying MENG

 

PENDING

 

 

 

 

 

71699-58368 JP (E&A)

 

JP

 

Based on PCT/US2003/ 024659

 

 

 

Aug 05, 2003

 

Daniel W. CHAN, Zhen ZHANG, Eric T. FUNG, and Xiao-Ying MENG

 

PENDING

 

 

 

 

 

71699-58368 KR (E&A)

 

KR

 

Based on PCT/US2003/ 24659

 

10-2005-7001536

 

Jan 27, 2005

 

Daniel W. CHAN, Zhen ZHANG, Eric T. FUNG, and Xiao-Ying MENG

 

PENDING

 

 

 

 

 

71699-58368 NZ (E&A)

 

NZ

 

Based on PCT/US2003/ 024659

 

538236

 

Aug 05, 2003

 

Daniel W. CHAN, Zhen ZHANG, Eric T. FUNG, and Xiao-Ying MENG

 

PENDING

 

 

 

 

 

71699-58368 US (E&A)

 

US

 

Based on 60/401,837, 60/441,727, and 60/460,342

 

10/635,308

 

Aug 05, 2003

 

Daniel W. CHAN, Zhen ZHANG, Eric T. FUNG, and Xiao-Ying MENG

 

PENDING

 

 

 

 

B-2

--------------------------------------------------------------------------------


 

 

2

 

USE OF BIOMARKERS FOR THE DETECTION OF OVARIAN CANCER

 

2004

 

Chan et al.

 

 

 

Johns Hopkins University and Ciphergen Biosystems

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

71699-61154 P (E&A)

 

US

 

ORIGINAL FILING

 

60/558,422

 

Mar 31, 2004

 

Daniel W. CHAN, Zhen ZHANG, Eric T. FUNG, and Xiao-Ying MENG

 

EXPIRED

 

 

 

 

 

71699-61154 P2 (E&A)

 

US

 

Based on 60/558,422

 

60/632,474

 

Dec 01, 2004

 

Daniel W. CHAN, Zhen ZHANG, and Eric T. FUNG [Xiao-Ying MENG to be added]

 

EXPIRED

 

 

 

 

 

71699-61154 PCT (E&A)

 

WO

 

Based on 60/558,422 and 60/632,474

 

PCT/US05/

 

Mar 31, 2005

 

Daniel W. CHAN, Zhen ZHANG, Eric T. FUNG , and Xiao-Ying MENG

 

PENDING; enters national phase by 9/30/06

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

 

BIOMARKER FOR OVARIAN AND ENDOMETRIAL CANCER: HEPCIDIN

 

2005

 

Fung et al.

 

 

 

Johns Hopkins University, M.D. Anderson Cancer Research Center, and Ciphergen
Biosystems

 

 

 

71699-62959 P (E&A)

 

US

 

ORIGINAL FILING

 

60/662,090

 

Mar 11, 2005

 

Eric T. FUNG, Robert BAST, Zhen ZHANG, Daniel W. CHAN, Charlotte CLARKE,
Xiao-Ying MENG, and Jin SONG

 

PENDING; regular and PCT applications due 3/10/06

 

 

 

 

B-3

--------------------------------------------------------------------------------


 

4

 

BIOMARKERS FOR OVARIAN CANCER

 

2005

 

Fung et al.

 

 

 

The University of Kentucky and Ciphergen Biosystems

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

016866-018400 US

 

US

 

ORIGINAL FILING

 

60/

 

Jun 24, 2005

 

Eric FUNG, Frederick Rand UELAND, J.R. VAN NAGELL, Paul Duane DEPRIEST, and
Andre Thomas BARON

 

PENDING; regular and PCT applications due 6/23/06

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Application:  BREAST CANCER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

BIOMARKERS FOR BREAST CANCER

 

2004

 

Li et al.

 

 

 

The Johns Hopkins University and Ciphergen Biosystems

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

71699-61849 P (E&A)

 

US

 

ORIGINAL FILING

 

60/610,769

 

Sep 17, 2004

 

Jinong LI, Carolyn Nicole WHITE, Zhen ZHANG, Daniel W. CHAN, Eric Thomas FUNG,
and Xiao-Ying MENG

 

PENDING; regular and PCT applications due 9/16/05

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

 

BIOMARKERS FOR BREAST CANCER

 

 

 

2005

 

GONÇALVES et al.

 

 

 

Ciphergen Biosystems and Institute Calmettes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

035394-003800 US

 

US

 

ORIGINAL FILING

 

60/

 

Jun 21, 2005

 

Anthony GONÇALVES, Jean-Paul BORG, Eric FUNG, and Xiao-Ying MENG

 

PENDING; regular and PCT applications due by 6/20/06

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Application:  LIVER CANCER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

SERUM BIOMARKERS IN HEPATOCELLULAR CARCINOMA

 

2002

 

Yip et al.

 

 

 

The Chinese University of Hong Kong and Ciphergen Biosystems

 

 

B-4

--------------------------------------------------------------------------------


 

 

 

035394-001600 US

 

US

 

ORIGINAL FILING

 

60/370,239

 

Apr 08, 2002

 

Tai-Tung YIP, Terence POON, Philip JOHNSON, Victor F. YIP,  and Christine L. YIP

 

EXPIRED

 

 

 

 

 

035394-001610 PC

 

WO

 

Based on 60/370,239

 

PCT/US2003/ 10489

 

Apr 07, 2003

 

Tai-Tung YIP, Terence POON, Philip JOHNSON, Victor F. YIP,  Christine L. YIP,
and Anthony CHAN

 

NATIONAL PHASE

 

 

 

 

 

035394-001610 CN

 

CN

 

Based on PCT/US03/10489

 

03809631.5

 

Oct 29, 2004

 

Tai-Tung YIP, Terence POON, Philip JOHNSON, Victor F. YIP,  Christine L. YIP,
and Anthony CHAN

 

PENDING

 

 

 

 

 

035394-001610 EP

 

EP

 

Based on PCT/US03/10489

 

03746616.6

 

Apr 07, 2003

 

Tai-Tung YIP, Terence POON, Philip JOHNSON, Victor F. YIP,  Christine L. YIP,
and Anthony CHAN

 

PENDING

 

 

 

 

 

035394-001610 HK

 

HK

 

Based on

 

 

 

Apr 07, 2003

 

Tai-Tung YIP, Terence POON, Philip JOHNSON, Victor F. YIP,  Christine L. YIP,
and Anthony CHAN

 

PENDING

 

 

 

 

 

035394-001610 JP

 

JP

 

Based on PCT/US03/10489

 

2003-583463

 

Oct 06, 2004

 

Tai-Tung YIP, Terence POON, Philip JOHNSON, Victor F. YIP,  Christine L. YIP,
and Anthony CHAN

 

PENDING

 

 

 

 

 

035394-001610 US

 

US

 

Based on PCT/US03/10489

 

10/508,781

 

Sep 23, 2004

 

Tai-Tung YIP, Terence POON, Philip JOHNSON, Victor F. YIP,  Christine L. YIP,
and Anthony CHAN

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Application:  PROSTATE CANCER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

PROSTATE CANCER MARKER PROTEINS

 

1999

 

Yip et al.

 

PENDING

 

Ciphergen Biosystems

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

016866-003800 US

 

US

 

ORIGINAL FILING

 

60/158,422

 

Oct 07, 1999

 

Tai-Tung YIP and Christine L. YIP

 

EXPIRED

 

 

 

 

 

016866-003810 PC

 

WO

 

CIP of 60/158,422 (003800US)

 

PCT/US2000/ 27682

 

Oct 06, 2000

 

Tai-Tung YIP, Christine L. YIP, and George L. WRIGHT, Jr.

 

NATIONAL PHASE

 

 

 

 

B-5

--------------------------------------------------------------------------------


 

 

 

016866-003810 CA

 

CA

 

Based on PCT/US00/27682

 

2386669

 

Oct 06, 2000

 

Tai-Tung YIP, Christine L. YIP, and George L. WRIGHT, Jr.

 

PENDING

 

 

 

 

 

016866-003810 EP

 

EP

 

Based on PCT/US00/27682

 

00968823.5

 

Oct 06, 2000

 

Tai-Tung YIP, Christine L. YIP, and George L. WRIGHT, Jr.

 

PENDING

 

 

 

 

 

016866-003810 JP

 

JP

 

Based on PCT/US00/27682

 

2001-528702

 

Oct 06, 2000

 

Tai-Tung YIP, Christine L. YIP, and George L. WRIGHT, Jr.

 

PENDING

 

 

 

 

 

016866-003810 US

 

US

 

Based on PCT/US00/27682

 

10/088,970

 

Jul 19, 2002

 

Tai-Tung YIP, Christine L. YIP, and George L. WRIGHT, Jr.

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Application:  ALZHEIMER’S DISEASE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

BIOMARKERS FOR ALZHEIMER’S DISEASE

 

2003

 

Davies et al.

 

PENDING

 

Goteborg University and Ciphergen Biosystems

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

016866-011500 US

 

US

 

ORIGINAL FILING

 

60/518,360

 

Nov 07, 2003

 

Huw Alun DAVIES, James Norton McGUIRE, Anja Hviid SIMONSEN, and Kaj BLENNOW

 

EXPIRED

 

 

 

 

 

016866-011510 US

 

US

 

Related to 60/518,360

 

60/526,753

 

Dec 02, 2003

 

Huw Alun DAVIES, James Norton McGUIRE, Anja Hviid SIMONSEN, Kaj BLENNOW, and
Vladimir N. PODUST

 

EXPIRED

 

 

 

 

 

016866-011520 US

 

US

 

Related to 60/518,360 and 60/526,753

 

60/547,250

 

Feb 23, 2004

 

Huw Alun DAVIES, James Norton McGUIRE, Anja Hviid SIMONSEN, Kaj BLENNOW, and
Vladimir N. PODUST

 

EXPIRED

 

 

 

 

 

016866-011530 US

 

US

 

Related to 60/518,360, 60/526,753, and 60/547,250 

 

60/572,617 

 

May 18, 2004

 

Huw Alun DAVIES, James Norton McGUIRE, Anja Hviid SIMONSEN, Kaj BLENNOW, and
Vladimir N. PODUST

 

EXPIRED

 

 

 

 

B-6

--------------------------------------------------------------------------------


 

 

 

016866-011540 US

 

US

 

Related to 60/518,360, 60/526,753, 60/547,250, and 60/572,617

 

60/586,503

 

Jul 08, 2004

 

Huw Alun DAVIES, James Norton McGUIRE, Anja Hviid SIMONSEN, Kaj BLENNOW, and
Vladimir N. PODUST

 

EXPIRED

 

 

 

 

 

016866-011550 PC

 

WO

 

Related to 60/518,360, 60/526,753, 60/546,423 (012600), 60/547,250, 60/558,896
(012610), 60/572,617, and 60/586,503

 

PCT/US2004/ 37994

 

Nov 06, 2004

 

Huw Alun DAVIES, James Norton McGUIRE, Anja Hviid SIMONSEN, Kaj BLENNOW, and
Vladimir N. PODUST

 

PENDING; enters national phase on 5/7/06

 

 

 

 

 

016866-011550 US

 

US

 

Related to 60/518,360, 60/526,753, 60/546,423 (012600), 60/547,250, 60/558,896
(012610), 60/572,617, and 60/586,503

 

10/982,545

 

Nov 06, 2004

 

Huw Alun DAVIES, James Norton McGUIRE, Anja Hviid SIMONSEN, Kaj BLENNOW, and
Vladimir N. PODUST

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

 

SAPOSIN D AND FAM3C ARE BIOMARKERS FOR ALZHEIMER’S DISEASE

 

2005

 

Davies et al.

 

PENDING

 

Goteborg University and Ciphergen Biosystems

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

016866-018000 US

 

US

 

ORIGINAL FILING

 

60/673,277

 

Apr 19, 2005

 

Huw Alun DAVIES, Kaj BLENNOW, James McGUIRE, Vladimir PODUST, and Anja Hviid
SIMONSEN

 

PENDING; regular and PCT applications due 4/18/06

 

 

 

 

B-7

--------------------------------------------------------------------------------